Citation Nr: 1106800	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-17 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from September 1956 to September 
1959.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he served in Korea.  He contends that 
each individual in his unit was required to perform guard duty, 
regardless of military occupational specialty, and he contends 
that he incurred stressors during performance of guard duty.  In 
particular, he reports that he was required to shoot at 
intruders, who were civilians, including younger individuals and 
children.  The Veteran reports guilt over wounding a child.  

No stressor has been confirmed.  However, no service treatment 
records, service personnel records, or any other official record 
for the Veteran, has been located.  The National Personnel 
Records Center has advised VA that the Veteran's records were 
destroyed in a fire at that facility.  The only official record 
of the Veteran's service is his DD214, which shows that the 
Veteran has foreign service.  Additionally, a record of the 
Veteran's hospitalization for hepatitis has been obtained from 
Surgeon General's Office (SGO) records, and that record discloses 
that the Veteran was in South Korea when the hepatitis which 
required hospitalization was diagnosed.  

Under the newly-revised 38 C.F.R. § 3.304(f), service connection 
for PTSD may be granted if: (1) A VA psychiatrist or 
psychologist, or contract equivalent, confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor as determined by the 
examining VA physician.  See 75 Fed. Reg. 39,843-39,852 
(effective July 13, 2010).  Specific stressor corroboration is 
not required if the stressor claimed by the Veteran is related to 
fear of hostile military or terrorist activity, including 
circumstances in which a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.

Unfortunately, in this case, there is not yet enough information 
available about the circumstances of the Veteran's service to 
afford the Veteran a full and fair opportunity for review of his 
claim under the revised regulation.  An additional attempt to 
obtain records should be made, to include n obtaining information 
about where the Veteran's unit was stationed and the 
circumstances of the unit's activities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity 
to provide any information he may have about the 
name of the base, the location of his unit on 
that base, or other information that may lead to 
information about the circumstances of the 
Veteran's service.  

2.  With the Veteran's assistance, obtain any 
outstanding pertinent VA or private treatment 
records.

3.  Request unit records regarding the Veteran's 
assigned unit while in Korea from the U.S. Army 
and Joint Services Records Research Center 
(JSRRC).  With the request, provide the Veteran's 
DD214, his statements regarding stressors, and a 
copy of the Orders provided by the Veteran.  Any 
information available about where the Veteran's 
unit was located, what activities the unit 
performed, whether the unit was responsible for 
guard or perimeter duty, the number of times 
guards fired weapons, the amount of ammunition 
used by the unit, or other similar information 
that may serve to confirm the circumstances of 
the Veteran's service, should be sought.   The 
JSRRC should be asked to provide any available 
information about the base at which the Veteran's 
unit was stationed.  JSRRC should provide 
information about additional sources of 
information, if additional information may be 
available.

4.  Ask the National Personnel Records Center 
(NPRC) to search for separately filed 
administrative records for the Veteran, to 
include Uniform Code of Military justice (UCMJ) 
records, and to search for separately-filed 
records from Valley Forge Hospital and Walter 
Reed Army Hospital.  

5.  After all available information has been 
obtained from all identified sources, the Veteran 
should be afforded VA psychiatric examination to 
determine (a) whether a diagnosis of an acquired 
psychiatric disorder, to include a diagnosis of 
PTSD, is appropriate, and, if so, to ascertain 
whether the diagnosed disorder is supported by 
the Veteran's claimed in-service stressor events 
and are related to that claimed stressor event.  
The examiner need only determine whether the 
claimed stressor is adequate to support a 
diagnosis of PTSD, if such a diagnosis is made.  

If a diagnosis of an acquired psychiatric 
disorder is not assigned, or the examiner 
determines that the diagnosis is not related to 
the Veteran's service or any incident thereof, 
the examiner should explain the conclusion.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should explain why an opinion cannot be 
provided without resort to speculation.

6.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claims on appeal.  If any claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have had 
an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

